This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Information Disclosure Statement
The materials presented in the information disclosure statement (IDS) dated 05 November 2021 have been considered and are pertinent to the rejections of this Office Action.
Claim Interpretation
(a)	The following is a quotation of AIA  35 USC § 112(f):
(f)  Element in Claim for a Combination.— An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
(b)	The following is a quotation of pre-AIA  35 USC § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is invoked.
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph:
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely 
Claim limitations in this application that use the word "means" (or "step") are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	"positioning feature(s)" configured to receive a corresponding … alignment feature(s) in claims 1, 11, 19, & 20;
(b)	"alignment feature(s)" configured to allow for thermal expansion of the showerhead in claims 1, 19, & 20; 
(c)	"coupling feature(s)" configured to receive a corresponding … fixation element(s) in claims 1, 13, 19, & 20; and
(d)	"fixation element(s)" configured to allow for thermal expansion of the showerhead in claims 1, 19, & 20.
Because this/these claim limitation(s) is/are being interpreted under are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing 
(a')	"positioning feature(s)" include:
(i)	- -slot(s)- - at ¶[0047], and
(ii)	equivalents thereof;
(b')	" alignment feature(s)" include:
(i)	- -alignment element(s)- - at ¶[0047], and
(i)	- -alignment pin(s)- - at ¶[0047], and
(iii)	equivalents thereof;
(c')	"coupling feature(s)" include:
(i)	- -slot(s)- - at ¶[0047], and
(ii)	equivalents thereof;
(e')	"fixation element(s)" include:
(i)	- -screw(s)- - at ¶[0048],
(ii)	- -bolt(s)- - at ¶[0048], and
(iii)	equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, Applicant may:
(a)	amend the claim limitation(s) to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or
(b)	present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 USC § 103 are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 & 20 are rejected under AIA  35 USC § 103 as being unpatentable over US 20100003406 A1 (Lam'406) in view of US 20160312360 A1 (Rasheed'360) and US 20130082197 A1 (Yang'197) as evidenced by one or more of US 20030132319 A1 (Hytros'319), US 6033480 A (Chen'480), US 6106625 A (Koai'625), US 20010047762 A1 (Hayashi'762), US 6555164 B1 (Yudovsky'164), US 20080078744 A1 (Wang'744), US 20110284100 A1 (Kudela'100), US 20120000610 A1 (Choi'610), and US 20130255576 A1 (Rasheed'576).
Regarding claims 1 & 20, Lam'406 discloses a showerhead (showerhead assembly 600), comprising:
a body (showerhead assembly 600) having a central portion (showerhead plate 602) and an outer portion (outer ring 606), the outer portion includes an annular wall (inner ring 604) extending upward from the central portion (showerhead plate 602) and a flange (at outer ring 606) integrally formed with the body extending radially outward from the 
a plurality of apertures (through holes 620) disposed through the central portion;
an annular stepped portion (at inner ring 604) disposed radially outward of outermost ones of the plurality of apertures (through holes 620) and radially inward of the outer portion (outer ring 606), an outermost sidewall of the central portion is disposed radially outward of the annular stepped portion (in other words: a diameter of an uppermost inner edge of the outer portion is less than an outer diameter of the central portion);

    PNG
    media_image1.png
    431
    1132
    media_image1.png
    Greyscale

FIG. 6C of Lam'406
a plurality of positioning features (notches on perimeter of outer ring 606) arranged about a central axis of the showerhead and formed in a periphery of the flange, 
FIGs. 6A-7E, 14, & 15; ¶[0018]; ¶¶[0061]-[0065]; ¶¶[0069]-[0070]; & ¶¶[0078]-[0079].
Regarding claim 1, Lam'406 does not expressly disclose:
an outermost edge of a lowermost surface of the central portion of the showerhead disposed radially outward of an inner edge of an uppermost surface of the outer portion.
Regarding claim 1, Rasheed'360 discloses:
an outermost edge of a lowermost surface of a central portion of a showerhead disposed radially outward of an inner edge of an uppermost surface of an outer portion.
FIGs. 1 & 2; ¶¶[0013]-[0014]; & ¶¶[0019]-[0032].

    PNG
    media_image2.png
    994
    2322
    media_image2.png
    Greyscale

FIG. 2 of Rasheed'360 (Cropped & Annotated)
Shaping the outermost edge of the lowermost surface of the central portion of the showerhead to be disposed radially outward of the inner edge of the uppermost surface of the outer portion of the showerhead of Lam'406 as disclosed by Rasheed'360, as an implementation of a predictable variation that does not cause the claimed device to perform differently than a prior art device, is an obvious matter of design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2144.04 (IV)(B).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to shape the outermost edge of the lowermost surface of the central portion of the showerhead to be disposed radially outward of the inner 
Regarding claim 20, Lam'406 does not expressly disclose:
an outer surface of the showerhead extending vertically upward from an outer edge of the lowermost surface of the central portion to a bottom surface of the flange.
Regarding claim 20, Rasheed'360 discloses:
a diameter of an uppermost inner edge of an outer portion of a showerhead being less than an outer diameter of a lowermost surface of a central portion of the showerhead; and
the outer surface of the showerhead extending vertically upward from the outer edge of the lowermost surface of the central portion to the bottom surface of the flange of the showerhead.
FIGs. 1 & 2; ¶¶[0013]-[0014]; & ¶¶[0019]-[0032].

    PNG
    media_image2.png
    994
    2322
    media_image2.png
    Greyscale

FIG. 2 of Rasheed'360 (Cropped & Annotated)
Shaping the outer surface of the showerhead to extend vertically upward from the outer  matter of design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2144.04 (IV)(B).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to shape the outer surface of the showerhead to extend vertically upward from the outer edge of the lowermost surface of the central portion to the bottom surface of the flange of the showerhead of Lam'406 as disclosed by Rasheed'360.
Regarding claims 1 & 20, Lam'406 does not expressly disclose:
the plurality of positioning features comprise a plurality of first slots formed through the flange that are configured to allow for thermal expansion of the showerhead; and
a plurality of coupling features arranged about the central axis and formed in the periphery of the flange, the plurality of coupling features comprise a plurality of first slots formed through the flange that are configured to allow for thermal expansion of the showerhead, the plurality of coupling features extend radially inward from an outer surface of the flange.
Regarding claims 1 & 20, Yang'197 discloses:
a plurality of positioning features (one group of slots about periphery of element 600) comprise a plurality of first slots formed through a flange that are configured to allow for thermal expansion of a showerhead; and

FIGs. 6A-7B; ¶¶[0018]-[0021]; & ¶¶[0049]-[0061].

    PNG
    media_image3.png
    586
    786
    media_image3.png
    Greyscale

FIG. 6A of Yang'197
A motivation for using groups of the radially & inwardly extend slots as disclosed by Yang'197 as positioning features and coupling features with the showerhead of Lam'406 is that Lam'406 discloses, suggests, and yields predictable.  See, e.g., FIG. 6A of Lam'406 below and FIG. 6D of Lam'406 above.  In addition, using positioning features and coupling features as 

    PNG
    media_image4.png
    595
    1189
    media_image4.png
    Greyscale

FIG. 6A of Lam'406 (Cropped)
Such use of positioning features and coupling features, as an implementation of a predictable variation of possible known solutions, is obvious.  See e.g., Ruiz v. AB Chance Co. 357 F.3d 1270 at 1277, 69 USPQ2d 1686 at 1691 (Fed. Cir. 2004); See also e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); Also See also e.g., MPEP § 2143 (C).
In addition, one or more of US 6033480 A (Chen'480), US 6106625 A (Koai'625), US 20010047762 A1 (Hayashi'762), US 6555164 B1 (Yudovsky'164), US 20030132319 A1 (Hytros'319), US 20080078744 A1 (Wang'744), US 20110284100 A1 (Kudela'100), US 20120000610 A1 (Choi'610), and US 20130255576 A1 (Rasheed'576) evidences that the use of positioning features, coupling features, and/or fixation elements to allow for the thermal expansion of contacting components to relieve thermally induced stress is common knowledge in the art.  See e.g., MPEP § 2144.03.  Thus, use of positioning features and coupling features, also as the application of a basic technique (or common tool) of the trade to yield no more than Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D). 
For example, Hytros'319 discloses:

    PNG
    media_image5.png
    613
    1318
    media_image5.png
    Greyscale

FIG. 5 of Hytros'319 (Cropped)

    PNG
    media_image6.png
    589
    1320
    media_image6.png
    Greyscale

FIG. 6 of Hytros'319 (Cropped)


    PNG
    media_image7.png
    743
    1028
    media_image7.png
    Greyscale

FIG. 7 of Hytros'319 (Cropped)
a plurality of coupling features (clamp member 512 with fasteners 604 for passing through holes 610 of clamp members 512) arranged about the central axis and formed at the periphery of a flange (clamp members 512), the plurality of coupling(clamp member  512 with fasteners 604 for passing through holes 610 of clamp members 512) features configured to receive a corresponding plurality of fixation elements (fasteners 604) to couple the showerhead (showerhead assembly 500) to a process chamber (chamber body 102), and the plurality of coupling features (clamp member 512 
FIGs. 5-7; ¶¶[0018]-[0020]; & ¶¶[0044]-[0050].
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use groups of the radially & inwardly extend slots as disclosed by Yang'197 as positioning features and coupling features with the showerhead of Lam'406 since that Lam'406 discloses, suggests, and yields predictable.
Regarding claim 2, Lam'406 discloses:
the showerhead (showerhead assembly 600) being formed of one of aluminum, stainless steel …etc. (¶[0018]: showerhead plate may contain or be made from aluminum, aluminum alloys, aluminum-plated metals, stainless steel, nickel, nickel alloys, nickel-plated aluminum, nickel-plated metal, chromium, iron, alloys thereof, derivatives thereof, or combinations thereof).
FIGs. 6A-7E, 14, & 15; ¶[0018]; ¶¶[0061]-[0065]; ¶¶[0069]-[0070]; & ¶¶[0078]-[0079].
Regarding claims 3, although disclosing the structural feature(s) (i.e., an overall outer diameter of the showerhead) of the device (i.e., showerhead), Lam'406 and Yang'197 does not expressly disclose the claimed sizing (i.e., overall outer diameter of between about 16 inches and about 17.5 inches) of the disclosed structural feature(s).
However, the claimed sizing (i.e., overall outer diameter of between about 16 inches and about 17.5 inches) of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device of the prior art (Lam'406 and Yang'197).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to scale the size the showerhead of Lam'406 and Yang'197 so that the overall outer diameter of between about 16 inches and about 17.5 inches.
Regarding claims 4-10 & 20, although disclosing the structural feature(s) (i.e., overall height of the showerhead; vertical thickness of the flange; vertical distance from a first uppermost surface of the flange to a second uppermost surface of the annular stepped portion; thickness of the central portion; first inner diameter of the annular stepped portion; second inner diameter of the annular wall; & outer diameter of a lowermost surface of the central portion) of the device (i.e., showerhead), Lam'406 and Yang'197 does not expressly disclose the claimed sizing (i.e., overall height of the showerhead of between about 1 inch and about 1.5 inches; vertical thickness of the flange of between about 0.5 inches and about 0.6 inches; thickness of the central portion of between about 0.2 inches and about 0.5 inches; & first inner diameter of 
However, the claimed sizing of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device of the prior art (Lam'406 and Yang'197).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a device that performs the same as the device of the prior art (Lam'406 and Yang'197).  Given that, in addition to 200 mm (~7.9 inches) & 300 mm (~11.8 inches) diameter substrates, commercially 400 mm (~15.8 inches) diameter substrates are commercially process, so that scaling would yield the claimed sizing (i.e., overall height of the showerhead of between about 1 inch and about 1.5 inches; vertical thickness of the flange of between about 0.5 inches and about 0.6 inches; thickness of the central portion of between about 0.2 inches and about 0.5 inches; & first inner diameter of the annular stepped portion of between about 12 inches and about 13 inches; outer diameter of a lowermost surface of the central portion of between about 13.5 inches and about 14.5 inches).  In other words, because the only difference between the prior art and the claimed invention is the relative dimensions of the disclosed structural feature(s) of the device of the prior art and a device having such claimed relative dimensions would not perform differently than the device of the prior art, the claimed invention is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
Therefore it would have been obvious to a person having ordinary skill in the art before 
In addition and/or in the alternative, one skilled in the art, while building such disclosed device of the prior art, would experiment with the sizing (i.e., overall height of the showerhead of between about 1 inch and about 1.5 inches; vertical thickness of the flange of between about 0.5 inches and about 0.6 inches; thickness of the central portion of between about 0.2 inches and about 0.5 inches; & first inner diameter of the annular stepped portion of between about 12 inches and about 13 inches; outer diameter of a lowermost surface of the central portion of between about 13.5 inches and about 14.5 inches) of such disclosed structural feature(s) (i.e., overall height of the showerhead; vertical thickness of the flange; vertical distance from a first uppermost surface of the flange to a second uppermost surface of the annular stepped portion; thickness of the central portion; first inner diameter of the annular stepped portion; second inner diameter of the annular wall; & outer diameter of a lowermost surface of the central portion) of the device (i.e., showerhead) of the prior art (Lam'406 and Yang'197).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which each of Lam'406 and Yang'197 provides a reasonable amount of guidance is routine and permissible (not undue).    See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the structural feature(s) (i.e., overall height of the showerhead; vertical thickness of the flange; vertical distance from a first uppermost surface of the flange to a second uppermost surface of the annular stepped portion; thickness of the central portion; first inner diameter of the annular stepped portion; second inner diameter of the annular wall; & outer diameter of a lowermost surface of the central portion) of Lam'406 and Yang'197 so as to have the claimed sizing (i.e., overall height of the showerhead of between about 1 inch and about 1.5 inches; vertical thickness of the flange of between about 0.5 inches and about 0.6 inches; thickness of the central portion of between about 0.2 inches and about 0.5 inches; & first inner diameter of the annular stepped portion of between about 12 inches and about 13 inches; outer diameter of a lowermost surface of the central portion of between about 13.5 inches and about 14.5 inches).
Regarding claim 11, Rasheed'360 discloses:
a showerhead including a single step between a lower surface of a flange and a lowermost surface of a central portion.
FIGs. 1 & 2; ¶¶[0013]-[0014]; & ¶¶[0019]-[0032].
Shaping the outer surface of the showerhead of Lam'406 to include the single step between the lower surface of the flange and the lowermost surface of the central portion as disclosed by Rasheed'360, as an implementation of a predictable variation that does not cause the claimed device to perform differently than a prior art device, is an obvious matter of design In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2144.04 (IV)(B).

    PNG
    media_image2.png
    994
    2322
    media_image2.png
    Greyscale

FIG. 2 of Rasheed'360 (Cropped & Annotated)
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to shape the outer surface of the showerhead of Lam'406 to include the single step between the lower surface of the flange and the lowermost surface of the central portion as disclosed by Rasheed'360.
Regarding claim 12, Lam'406 discloses:
the plurality of positioning features (notches on perimeter of outer ring 606) being a plurality of first slots.
FIGs. 6A-7E, 14, & 15; ¶[0018]; ¶¶[0061]-[0065]; ¶¶[0069]-[0070]; & ¶¶[0078]-[0079].
Regarding claim 12, Lam'406 discloses:
the plurality of first slots being three second slots arranged axisymmetrically about the central axis and each having a first width between about 0.0001 inches and about 0.005 inches.


    PNG
    media_image8.png
    1024
    1486
    media_image8.png
    Greyscale

FIG. 6D of Lam'406 (Cropped)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to scale and/or optimize the structural feature(s) (i.e., first slots) of Lam'406 and Yang'197 so as to have the claimed sizing (i.e., each first slot having a first width between about 0.0001 inches and about 0.005 inches).
Regarding claim 13, duplicating first slots Lam'406 and Yang'197, so as to have the plurality of coupling features be plurality of second slots, as an implementation of a predictable variant, is obvious.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(B).
Regarding claim 14, It would have been obvious to a person having ordinary skill in the art 

    PNG
    media_image9.png
    1597
    771
    media_image9.png
    Greyscale

FIG. 7A of Yang'197 (Cropped & Rotated)
Regarding claim 15, Yang'197 discloses:
each of a plurality of apertures being a countersunk hole having a countersink portion and a hole portion, the countersink portion formed through a lowermost surface of the central portion, a depth of the countersink portion being between about 1 to 2 times a hole diameter of the hole portion, and a countersink angle of the countersink portion is between about 25 degrees and about 45 degrees.
FIGs. 6A-7B; ¶¶[0018]-[0021]; & ¶¶[0049]-[0061].
Regarding claim 16, Lam'406 discloses:
the hole diameter being between about 0.012 inches and about 0.06 inches (¶[0016]: Each injection hole may have a diameter within a range from about 0.06 inches 
FIGs. 6A-7E, 14, & 15; ¶[0016]; ¶[0018]; ¶¶[0061]-[0065]; ¶¶[0069]-[0070]; & ¶¶[0078]-[0079].
Regarding claim 17, given that Lam'406 discloses:
showerhead plate 602 having at least about 300 holes (¶[0063]) 
(FIGs. 6A-7E, 14, & 15; ¶[0016]; ¶[0018]; ¶¶[0061]-[0065]; ¶¶[0069]-[0070]; & ¶¶[0078]-[0079]),  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to while scaling the size the showerhead of Lam'406 and Yang'197 (e.g., to process commercially available 400 mm (~15.8 inches) diameter substrates, so as to have the claimed sizing (i.e., between about 1,000 and about 3,000 apertures); and
Regarding claim 18, Lam'406, as evidenced by Hytros'319, discloses, suggests, and yields predictable:
a radial distance between the outermost ones of the plurality of apertures and an inner edge of the annular stepped portion being between about 0 inches and about 0.1 inches.
Lam'406: FIGs. 6A-7E, 14, & 15; ¶[0016]; ¶[0018]; ¶¶[0061]-[0065]; ¶¶[0069]-[0070]; & ¶¶[0078]-[0079]; Hytros'319: FIGs. 5-7; ¶¶[0018]-[0020]; & ¶¶[0044]-[0050].
Claim 19 is rejected under AIA  35 USC § 103 as being unpatentable over US 20100003406 A1 (Lam'406) in view of US 20160312360 A1 (Rasheed'360), US 20130082197 A1 (Yang'197), and US 20050039679 A1 (Kleshock'678) as evidenced by one or more of US 20030132319 A1 (Hytros'319), US 6033480 A (Chen'480), US 6106625 A (Koai'625), US 20010047762 A1 (Hayashi'762), US 6555164 B1 (Yudovsky'164), US 20080078744 A1 (Wang'744), US 20110284100 A1 (Kudela'100), US 20120000610 A1 (Choi'610), and US 20130255576 A1 (Rasheed'576).
Regarding claims 19, Lam'406 discloses a showerhead (showerhead assembly 600), comprising:
a body (showerhead assembly 600) having a central portion (showerhead plate 602) and an outer portion (outer ring 606), the outer portion includes an annular wall (inner ring 604) extending upward from the central portion (showerhead plate 602) and a flange (at outer ring 606) integrally formed with the body extending radially outward from the annular wall;

    PNG
    media_image1.png
    431
    1132
    media_image1.png
    Greyscale

FIG. 6C of Lam'406
a plurality of apertures (through holes 620) disposed through the central portion;
an annular stepped portion (at inner ring 604) disposed radially outward of outermost ones of the plurality of apertures (through holes 620) and radially inward of the outer portion (outer ring 606);
a plurality of positioning features (notches on perimeter of outer ring 606) arranged about a central axis of the showerhead and formed in a periphery of the flange, 
FIGs. 6A-7E, 14, & 15; ¶[0018]; ¶¶[0061]-[0065]; ¶¶[0069]-[0070]; & ¶¶[0078]-[0079].

    PNG
    media_image8.png
    1024
    1486
    media_image8.png
    Greyscale

FIG. 6D of Lam'406 (Cropped)
Regarding claim 19, Lam'406 does not expressly disclose:
the showerhead including a single step between a lower surface of the flange and a lowermost surface of the central portion.
Regarding claim 19, Rasheed'360 discloses:
a showerhead including a single step between a lower surface of a flange and a lowermost surface of a central portion.
FIGs. 1 & 2; ¶¶[0013]-[0014]; & ¶¶[0019]-[0032].
Shaping the outer surface of the showerhead of Lam'406 to include the single step between the lower surface of the flange and the lowermost surface of the central portion as disclosed by Rasheed'360, as an implementation of a predictable variation that does not cause  matter of design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2144.04 (IV)(B).


    PNG
    media_image2.png
    994
    2322
    media_image2.png
    Greyscale

FIG. 2 of Rasheed'360 (Cropped & Annotated)
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to shape the outer surface of the showerhead of Lam'406 to include the single step between the lower surface of the flange and the lowermost surface of the central portion as disclosed by Rasheed'360.
Regarding claim 19, Lam'406 does not expressly disclose:
the plurality of positioning features comprise a plurality of first slots formed through the flange that are configured to allow for thermal expansion of the showerhead; and
a plurality of coupling features arranged about the central axis and formed in the periphery of the flange, the plurality of coupling features comprise a plurality of first slots formed through the flange that are configured to allow for thermal expansion of the showerhead, the plurality of coupling features extend radially inward from an outer 
Regarding claim 19, Yang'197 discloses:
a plurality of positioning features (one group of slots about periphery of element 600) comprise a plurality of first slots formed through a flange that are configured to allow for thermal expansion of a showerhead; and

    PNG
    media_image3.png
    586
    786
    media_image3.png
    Greyscale

FIG. 6A of Yang'197
a plurality of coupling features (one group of slots about periphery of element 600) arranged about the central axis and formed in the periphery of the flange, the plurality of coupling features comprise a plurality of first slots formed through the flange that are configured to allow for thermal expansion of the showerhead, the plurality of coupling features 
FIGs. 6A-7B; ¶¶[0018]-[0021]; & ¶¶[0049]-[0061].
A motivation for using groups of the radially & inwardly extend slots as disclosed by Yang'197 as positioning features and coupling features with the showerhead of Lam'406 is that Lam'406 discloses, suggests, and yields predictable.  See, e.g., FIG. 6A of Lam'406 below and FIG. 6D of Lam'406 above.  In addition, using positioning features and coupling features as disclosed by Yang'197 allows for movement of the showerhead relative to chamber when each experiences thermally induced expansion or contraction to relieve thermally induced stress.

    PNG
    media_image4.png
    595
    1189
    media_image4.png
    Greyscale

FIG. 6A of Lam'406 (Cropped)
Such use of positioning features and coupling features, as an implementation of a predictable variation of possible known solutions, is obvious.  See e.g., Ruiz v. AB Chance Co. 357 F.3d 1270 at 1277, 69 USPQ2d 1686 at 1691 (Fed. Cir. 2004); See also e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); Also See also e.g., MPEP § 2143 (C).
In addition, one or more of US 6033480 A (Chen'480), US 6106625 A (Koai'625), US 20010047762 A1 (Hayashi'762), US 6555164 B1 (Yudovsky'164), US 20030132319 A1 See e.g., MPEP § 2144.03.  Thus, use of positioning features and coupling features, also as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D). 
For example, Hytros'319 discloses:
a plurality of positioning features (recesses in a periphery of clamp members 512 accommodating fasteners 520), arranged about a central axis of a showerhead (showerhead assembly 500) and formed in a periphery of a flange (clamp members 512) of the showerhead, the plurality of positioning features configured to allow for thermal expansion of the showerhead; and
a plurality of coupling features (clamp member 512 with fasteners 604 for passing through holes 610 of clamp members 512) arranged about the central axis and formed at the periphery of a flange (clamp members 512), the plurality of coupling(clamp member  512 with fasteners 604 for passing through holes 610 of clamp members 512) features configured to receive a corresponding plurality of fixation elements (fasteners 604) to couple the showerhead (showerhead assembly 500) to a process chamber (chamber body 102), and the plurality of coupling features (clamp member 512 with fasteners 604 for passing through holes 610 of clamp members 512) configured to 
FIGs. 5-7; ¶¶[0018]-[0020]; & ¶¶[0044]-[0050].

    PNG
    media_image5.png
    613
    1318
    media_image5.png
    Greyscale

FIG. 5 of Hytros'319 (Cropped)

    PNG
    media_image6.png
    589
    1320
    media_image6.png
    Greyscale

FIG. 6 of Hytros'319 (Cropped)
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use groups of the radially & inwardly extend slots as disclosed by Yang'197 as positioning features and coupling features with the 

    PNG
    media_image7.png
    743
    1028
    media_image7.png
    Greyscale

FIG. 7 of Hytros'319 (Cropped)
Regarding claim 19, Lam'406 does not expressly disclose:
the openings of the plurality of coupling features being larger than the plurality of first slots of the plurality of positioning features.
Regarding claim 19, Kleshock'678 discloses:
openings of a plurality of coupling features (cutout{s} 530 {length 532 of ~30.0 mm &  depth 533 of ~14.9 mm} extending from top surface 510b bottom surface 510d of the flange 510; &/or feature 580 {length 572 of ~30.0 mm &  depth 533 of ~17.9 mm} extending from top surface 510b to bottom surface 510d of the 

    PNG
    media_image10.png
    2776
    2783
    media_image10.png
    Greyscale

FIG. 5A of Kleshock'678
a slot of a positioning features (slot 550 {length 552 of ~4 mm, width 553 ~4.9 mm, & curved ends 554 having ~ 2.45 mm radiuses} extending from top surface 510b bottom surface 510d of the flange 510).


    PNG
    media_image11.png
    1941
    2558
    media_image11.png
    Greyscale

FIG. 5C of Kleshock'678

    PNG
    media_image12.png
    1883
    2250
    media_image12.png
    Greyscale

FIG. 5D of Kleshock'678
See e.g., Ruiz v. AB Chance Co. 357 F.3d 1270 at 1277, 69 USPQ2d 1686 at 1691 (Fed. Cir. 2004); see also e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2143 (C).
Regarding claim 19, although disclosing the structural feature(s) (i.e., an overall outer diameter of the showerhead) of the device (i.e., showerhead), Lam'406 and Yang'197 does not expressly disclose the claimed sizing (i.e., overall outer diameter of between about 16 inches and about 17.5 inches) of the disclosed structural feature(s).
However, the claimed sizing (i.e., overall outer diameter of between about 16 inches and about 17.5 inches) of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device of the prior art (Lam'406 and Yang'197).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a device that performs the same as the device of the prior art (Lam'406 and Yang'197).  Given that, in addition to 200 mm (~7.9 inches) & 300 mm (~11.8 inches) diameter substrates, 400 mm (~15.8 inches) diameter substrates are currently being commercially process, so that scaling would yield the claimed sizing (i.e., overall outer diameter of between about 16 inches and about 17.5 inches).  In other words, because the only difference between the prior art and the claimed invention is the relative dimensions of the disclosed structural feature(s) of the device of the prior art and a device having such claimed relative dimensions would not perform differently than the device of the prior art, the claimed invention is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to scale the size the showerhead of Lam'406 and Yang'197 so that the overall outer diameter of between about 16 inches and about 17.5 inches.
Regarding claim 19, although disclosing the structural feature(s) (i.e., overall height of the showerhead; vertical thickness of the flange; vertical distance from a first uppermost surface of the flange to a second uppermost surface of the annular stepped portion; thickness of the central portion; first inner diameter of the annular stepped portion; second inner diameter of the annular wall; & outer diameter of a lowermost surface of the central portion) of the device (i.e., showerhead), Lam'406 and Yang'197 does not expressly disclose the claimed sizing (i.e., overall height of the showerhead of between about 1 inch and about 1.5 inches; vertical thickness of the flange of between about 0.5 inches and about 0.6 inches; thickness of the central portion of between about 0.2 inches and about 0.5 inches; & first inner diameter of the annular stepped portion of between about 12 inches and about 13 inches; outer diameter of a lowermost surface of the central portion of between about 13.5 inches and about 14.5 inches) of the disclosed structural feature(s).
However, the claimed sizing of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device of the prior art (Lam'406 and Yang'197).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a device that performs the same as the device of the prior art (Lam'406 and Yang'197).  Given that, in addition to 200 mm (~7.9 inches) & 300 mm (~11.8 inches) diameter substrates, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to scale the size the showerhead of Lam'406 and Yang'197 so as to have the claimed sizing (i.e., overall height of the showerhead of between about 1 inch and about 1.5 inches; vertical thickness of the flange of between about 0.5 inches and about 0.6 inches; thickness of the central portion of between about 0.2 inches and about 0.5 inches; & first inner diameter of the annular stepped portion of between about 12 inches and about 13 inches; outer diameter of a lowermost surface of the central portion of between about 13.5 inches and about 14.5 inches).
In addition and/or in the alternative, one skilled in the art, while building such disclosed device of the prior art, would experiment with the sizing (i.e., overall height of the showerhead  is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which each of Lam'406 and Yang'197 provides a reasonable amount of guidance is routine and permissible (not undue).    See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the structural feature(s) (i.e., overall height of the showerhead; vertical thickness of the flange; vertical distance from a first uppermost surface of the flange to a second uppermost surface of the annular stepped portion; thickness of the central portion; first inner diameter of the annular stepped portion; second 
Response to Arguments
Applicant's arguments in Applicant's replay dated 11 October 2021 with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 
/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716